UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORDAN I. RUIZ,

                                       Plaintiff,
                                                                   No. 18-CV-7007 (KMK)
                           V.


 WESTCHESTER COUNTY, et al.,                                                ORDER

                                      Defendants.

KENNETH M. KARAS, United States District Judge :

       On May 10, 2019, Defendants filed a Motion To Dismiss Plaintiffs Amended

Complaint. (Dkt. No. 21.) On July 11 , 2019, after receiving no opposition papers from Plaintiff,

the Court confirmed that it considered the Motion To Dismiss fully submitted. (Dkt. No. 26.)

       However, on December 16, 2019, Plaintiff filed a Second Amended Complaint. (Dkt.

No. 27.) Accordingly, Defendants are now ordered to explain to the Court how they intend to

proceed, namely, whether they intend to withdraw the pending Motion To Dismiss and respond

to the newly filed Second Amended Complaint instead. Defendants are instructed to file a letter

with the Court indicating their position and proposal by January 3, 2020.

       The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: December 18, 2019
       White Plains, New York
